DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 5, 2019 has been considered by the examiner.

   Claim Objections
Claim 16 is objected to because of the following informalities:  in claim 16, lines 7-8, should be changed to “the location” since it was mentioned before in the claim.  Appropriate correction is required.


Obviousness Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-2, 7-8, 10 and 12-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6-10, and 12-13 of U.S. Patent No. 10,838,204 (hereinafter, the ‘204 Patent) in view of Kuwayama, US 6,504,518.

Claim 1 of the Instant Application
Claim 1 of U.S. Pat. 10,838,204
A head-up display for a vehicle, comprising:
A head-up display apparatus for a vehicle, comprising:
a housing having an internal space formed therein, wherein an entrance is formed on one side of the housing;
a housing defining an interior space, with an entrance formed on a side of the housing;
a holder unit having a combiner coupled to one side of the holder unit, wherein the combiner enters or exits through the entrance;
a holder unit coupled at a side thereof to a combiner, the combiner going in and out through the entrance;


a moving unit located in the interior space of the housing, rotatably coupled to the holder unit, and coupled to the housing to reciprocate along a reciprocation axis, the moving unit reciprocating along the reciprocation axis to cause the combiner to be accommodated in the interior space of the housing or to be exposed to an outside through the entrance of the housing;
a driving unit coupled to the moving unit and configured to move the moving unit; and
a driving unit coupled to the moving unit to move the moving unit; 
a tilting unit coupled to the moving unit in such a way to slide and coupled to the driving unit, wherein when the tilting unit is moved by the driving unit, the combiner is tilted to form a cycloid trajectory based on a virtual center axis that traverses the combiner left and right.
and a tilting unit slidably coupled to the moving unit and coupled to the driving unit, the tilting unit being moved by the driving unit to cause the combiner to be tilted around an imaginary central axis transverse to the combiner, wherein the holder unit comprises:

a holder shaft rotatably coupled to the moving unit, a holder rotary member coupled to the holder shaft,

a holder member including a holder portion to which the combiner is coupled, and an arc portion formed on a side of the holder portion such that at least a part thereof is in an arc shape, and

a tilting guide member coupled to the holder shaft, located between the holder rotary member and the holder shaft, and formed to surround at least a part of the arc portion, thus guiding tilting of the holder member.


The ‘204 Patent does not teach a cycloid trajectory based on a virtual center axis that traverses the combiner left and right. 

However, Kuwayama (Figs. 1-2) teaches a cycloid trajectory based on a virtual center axis that traverses the combiner left and right (e.g., Combiner 2 moves in an arc shape from an open to closed position that traverses a horizontal direction.  This shape is considered a “cycloid trajectory”).

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify the ‘204 Patent with the above teachings of Kuwayama.  

Likewise, claims 2, 7-8, 10 and 12-16 are rejected over claims 1, 4, 6-10, and 12-13 of the ‘204 Patent in view of Kuwayama. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 15 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Yomogita, US 2014/0368097. 

Regarding Claim 1, Yomogita (Figs. 1-3, 13, 20A) teaches a head-up display for a vehicle, comprising:
-a housing (K) having an internal space formed therein, wherein an entrance is formed on one side of the housing (e.g., Opening 2a1 formed in chassis K);
-a holder unit (6s, 6b) having a combiner coupled to one side of the holder unit, wherein the combiner enters or exits through the entrance (e.g., Together, combiner support 6s and combiner bracket 6b are considered a “holder unit” that supports combiner 6 on one side of combiner support 6s.  When rotated, combiner 6 enters or exits opening 2a1); 
-a moving unit (6g) positioned in the internal space of the housing, rotatably coupled to the holder unit (e.g., Gear 6g is coupled to combiner 6s and rotates when combiner 6 is flat or is stands upright), and coupled to the housing in such a way to reciprocate, wherein when the moving unit reciprocates, the combiner is received in the internal space of the housing or exposed externally through the entrance of the housing (e.g., When gear 6g moves, then combiner 6 is adjusted so that it moves into or out of the housing);
-a driving unit (7) coupled to the moving unit and configured to move the moving unit (e.g., Motor 7 is indirectly connected to gear 6g and causes it to move through a series of steps; par. 0283); and
-a tilting unit (17) coupled to the moving unit in such a way to slide and coupled to the driving unit (e.g., Tilt rack 17 is coupled to gear 6g and motor 7; par. 0283), wherein when the tilting unit is moved by the driving unit, the combiner is tilted to form a cycloid trajectory based on a virtual center axis that traverses the combiner left and right (e.g., Combiner moves into and out of opening 2a1 in arc motion, which is considered a “cycloid trajectory.”  This motion is done over a horizontal axis).

Regarding Claim 15, Yomogita (Figs. 1-3, 13, 20A) teaches the head-up display of claim 1, further comprising a sensing unit positioned in the internal space of the housing and configured to detect a location of the moving unit (e.g., Angle sensor 18 is positioned inside the chassis and detects angle of rise-up condition of combiner 6, including gear 6g; par. 0219),
wherein the sensing unit (18) detects that the combiner is inserted into the internal space of the housing or exposed to an outside of the housing based on the detected location of the moving unit (e.g., Angle sensor 18 detects rise-up condition of combiner 6; par. 0219).

Allowable Subject Matter
Claims 2-14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is Examiner’s statement on the reasons for allowance: 

Regarding Claim 2, Yomogita teaches the head-up display of claim 1.

However, neither Yomogita, nor the remaining prior art, either alone or in combination, teaches wherein the holder unit comprises:
a holder shaft mounted on the moving unit;
a holder rotation member coupled to the holder shaft;
a holder member to which the combiner is coupled; and 
a tilting guide member coupled to the holder shaft and configured to guide a tilting of the holder member.


Regarding Claim 12, Yomogita teaches the heads-up display of claim 1.

However, neither Yomogita, nor the remaining prior art, either alone or in combination, teaches wherein the driving unit comprises: a rotation motor; a rotation member rotated by the rotation motor; and a driving pin positioned on one side of the rotation member and positioned to penetrate the moving unit and the tilting unit. 

Claims 13-14 are objected to because they depend on claim 12. 

Regarding Claim 16, Yomogita teaches the head-up display of claim 15.
.
However, neither Yomogita, nor the remaining prior art, either alone or in combination, teaches wherein the sensing unit comprises:
a first position detection member coupled to one side of the internal space of the housing and configured to detect a location of the moving unit; and a second position detection member coupled to the other side of the internal space of the housing and configured to detect a location of the moving unit.  In Yomogita, for example, angle sensor 18 does not detect the angle or position of the motor 7, which is considered the “moving unit.”  Rather, angle sensor 18 detects the angle of the combiner (par. 0281). 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY P RABINDRANATH whose telephone number is (571)270-5722.  The examiner can normally be reached on Monday through Friday, 9 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.